171 N.J. Super. 181 (1979)
408 A.2d 444
MILLARD SPIALTER T/A LINDSLEY ARMS APARTMENTS, PLAINTIFF-APPELLANT,
v.
PETER TESTA, LOUISE TESTA, AND ANTHONY TESTA, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued October 9, 1979.
Decided November 8, 1979.
Before Judges BISCHOFF and DWYER.
Mr. Philip I. Levitan, argued the cause for appellant (Messrs. Menza and Levitan, attorneys).
Respondents did not file a brief.
PER CURIAM.
The judgment of the Morris County District Court here under review is affirmed substantially for the reasons expressed by Judge MacKenzie in his written opinion reported in Spialter v. Testa, 162 N.J. Super. 421 (D.Ct. 1978).